--------------------------------------------------------------------------------


FIRST AMENDMENT TO THE
BERRY PLASTICS GROUP, INC.
2015 LONG-TERM INCENTIVE PLAN


This FIRST AMENDMENT is made this 22nd day of December, 2017, by Berry Global
Group, Inc. (f/k/a Berry Plastics Group, Inc.) (hereinafter called the
"Company").


WITNESSETH:


WHEREAS, the Company maintains the Berry Plastics Group, Inc. 2015 Long-Term
Incentive Plan (the "Plan"), which was adopted by the Board of Directors of the
Company (the "Board") in March of 2015 and approved by the Company's
stockholders (the "Stockholders") at the 2015 annual meeting;


WHEREAS, the Board reserved the right to amend the terms of the Plan under
Section 5.9 of the Plan, subject to the Stockholders' approval, if applicable;


WHEREAS, the Board desires to amend the Plan to reflect the Company's name
change;


WHEREAS, the Board and the Stockholders previously approved a maximum number of
shares of the Company's common stock (the "Stock") available for the use in
granting awards under the Plan of 7,500,000 shares of Stock; and


WHEREAS, subject to and effective upon receipt of approval of this First
Amendment by the Stockholders at the 2018 annual meeting, the Board desires to
amend the Plan to increase the maximum number of shares of Stock available for
use in granting awards under the Plan from 7,500,000 shares of Stock to
12,500,000 shares of Stock.


NOW, THEREFORE, IT IS RESOLVED, that subject to and effective upon receipt of
approval of this First Amendment by the Stockholders at the 2018 annual meeting,
the Plan is hereby amended as follows:


1. By deleting every instance of "Berry Plastics Group, Inc.", including in the
Plan's name, and substituting therefor "Berry Global Group, Inc.".


2. By deleting Section 2.2 of the Plan in its entirety and replacing it as
follows:


"2.2 Stock Subject to the Plan. Subject to adjustment in accordance with
Section 5.2, twelve million five hundred thousand (12,500,000) shares of Stock
(the "Maximum Plan Shares") are hereby reserved exclusively for issuance upon
exercise, settlement, or payment pursuant to Awards, all or any of which may be
pursuant to any one or more Award, including without limitation, Incentive Stock
Options. Any shares of Stock made subject to Options or Stock Appreciation
Rights shall be counted against this number as one (1) share of Stock for every
one (1) share of Stock issued.  Any shares of Stock granted pursuant to an Award
other than Options or Stock Appreciation Rights shall be counted against this
number as three (3) shares of Stock for every one (1) share of Stock issued.
Shares of Stock shall not be deemed to have been issued pursuant to the Plan
with respect to any portion of an Award that is settled in cash.  The shares of
Stock attributable to the nonvested, unpaid, unexercised, unconverted or
otherwise unsettled portion of any Award that is forfeited or cancelled or
expires or terminates for any reason without becoming vested, paid, exercised,
converted or otherwise settled in full will again be available for purposes of
the Plan. For purposes of determining the number of shares of Stock issued upon
the exercise, settlement or grant of an Award under this Section, any shares of
Stock withheld to satisfy tax withholding obligations or the Exercise Price
shall be considered issued under the Plan.  Shares of Stock available for Awards
under the Plan may consist, in whole or in part, of authorized and unissued
shares, treasury shares or shares reacquired by the Company in any manner."



--------------------------------------------------------------------------------

Except as specifically amended hereby, the Plan shall remain in full force and
effect as prior to this First Amendment.






[The balance of this page is intentionally left blank.]







--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this First Amendment to be executed
as of the day and year first above written.
 
 

  BERRY GLOBAL GROUP, INC.          
 
By:
/s/ Mark W. Miles       Mark W. Miles     Title: Chief Financial Officer        
 



 



--------------------------------------------------------------------------------









BERRY PLASTICS GROUP, INC.
2015 LONG-TERM INCENTIVE PLAN





























--------------------------------------------------------------------------------

BERRY PLASTICS GROUP, INC.
2015 LONG-TERM INCENTIVE PLAN


TABLE OF CONTENTS

PAGE SECTION 1.  DEFINITIONS       1   1.1 Definitions  1 SECTION 2  THE
LONG-TERM INCENTIVE PLAN 8    2.1 Purpose of the Plan 8    2.2 Stock Subject to
the Plan 8    2.3 Administration of the Plan 9    2.4 Eligibility and Limits 9
 SECTION 3  TERMS OF AWARDS  10    3.1 Terms and Conditions of All Awards 10  
 3.2 Terms and Conditions of Options 12    3.3 Terms and Conditions of Stock
Appreciation Rights. 14    3.4 Terms and Conditions of Other Stock-Based Awards.
15    3.5 Terms and Conditions of Cash Performance Awards 16    3.6 Treatment of
Awards on Termination of Service 16  SECTION 4  RESTRICTIONS ON STOCK  16  
 4.1 Escrow of Shares. 16    4.2 Restrictions on Transfer. 17  SECTION 5 
GENERAL PROVISIONS  17  
5.1 Witholding.
17   5.2 Changes in Capitalization; Merger; Liquidation. 17   5.3 Awards to
Non-U.S. Employees 17   5.4 Compliance with Code. 17   5.5 Right to Terminate
Employment or Service. 19   5.6 Non-Alienation of Benefits. 19  
5.7 Restrictions on Delivery and Sale of Shares; Legends. 20   5.8 Listing and
Legal Compliance 20   5.9 Termination and Amendment of the Plan. 20  
5.10 Stockholder Approval.
21
  5.11 Choice of Law. 21   5.12 Effective Date of Plan; Term of Plan 21

 
 



--------------------------------------------------------------------------------

 


BERRY PLASTICS GROUP, INC.
2015 LONG-TERM INCENTIVE PLAN




SECTION 1. DEFINITIONS


1.1 Definitions.  Whenever used herein, the masculine pronoun will be deemed to
include the feminine, and the singular to include the plural, unless the context
clearly indicates otherwise, and the following capitalized words and phrases are
used herein with the meaning thereafter ascribed:


(a)
"Affiliate" means:



(1) Any Subsidiary or Parent;


(2) An entity that directly or through one or more intermediaries controls, is
controlled by, or is under common control with the Company, as determined by the
Committee; or


(3) Any entity in which the Company has such a significant interest that the
Company determines it should be deemed an "Affiliate", as determined in the sole
discretion of the Committee.


(b)
"Award Agreement" means any written or electronic agreement, contract, or other
instrument or document as may from time to time be approved by the Committee as
evidencing an Award granted under the Plan.



(c)
"Award Program" means a written or electronic program established by the
Committee, pursuant to which Awards are granted under the Plan under uniform
terms, conditions and restrictions set forth in such program.



(d)
"Awards" means, collectively, Cash Performance Awards, Incentive Stock Options,
Nonqualified Stock Options, Stock Appreciation Rights, and Other Stock-Based
Awards.



(e)
"Board of Directors" means the board of directors of the Company.



(f)
"Cash Performance Award" means an Award described in Section 3.5 that is settled
in cash and does not have a value that is derivative of the value of, determined
by reference to a number of shares of, or determined by reference to dividends
payable on, Stock.



(g)
"Change in Control" means, unless otherwise provided in the applicable Award
Agreement or Award Program:




--------------------------------------------------------------------------------

(1) the acquisition by any individual, entity or "group," within the meaning of
Section 13(d)(3) or Section 14(d)(2) of the Securities Exchange Act of 1934, as
amended, (a "Person") of beneficial ownership (within the meaning of Rule 13-d-3
promulgated under the Securities Exchange Act of 1934) of voting securities of
the Company or the Company where such acquisition causes any such Person to own
fifty percent (50%) or more of the combined voting power of the then outstanding
voting securities entitled to vote generally in the election of directors for
the Company, excluding an acquisition that is a reorganization, merger, share
exchange, combination or consolidation, with respect to which persons who were
the stockholders of the Company immediately prior to such reorganization,
merger, share exchange, combination or consolidation, immediately thereafter,
own more than fifty percent (50%) of the combined voting power entitled to vote
in the election of directors of the reorganized, merged, exchanged, combined, or
consolidated company's then outstanding voting securities;


(2) within any twelve-month period, the persons who were directors of the
Company immediately before the beginning of such twelve-month period (the
"Incumbent Directors") shall cease to constitute at least a majority of the
board of directors of the Company; provided that any director who was not a
director as of the beginning of such twelve-month period shall be deemed to be
an Incumbent Director if that director were elected to the board of directors of
the Company by, or on the recommendation of or with the approval of, at least
two-thirds of the directors who then qualified as Incumbent Directors; and
provided further that no director whose initial assumption of office is in
connection with an actual or threatened election contest relating to the
election of directors shall be deemed to be an Incumbent Director;


(3) a reorganization, merger, share exchange, combination or consolidation, with
respect to which persons who were the stockholders of the Company immediately
prior to such reorganization, merger, share exchange, combination or
consolidation do not, immediately thereafter, own more than fifty percent (50%)
of the combined voting power entitled to vote in the election of directors of
the reorganized, merged, exchanged, combined, or consolidated company's then
outstanding voting securities; or


(4) the sale, transfer or assignment of all or substantially all of the assets
of the Company to any third party.


Notwithstanding the foregoing, with respect to any Award that is subject to Code
Section 409A, "Change in Control" will mean a "change in control event" under
Code Section 409A to the extent Change in Control is either a payment or
settlement event under such award or such definition is otherwise required for
the Award to satisfy the requirements of Code Section 409A; provided, however,
that the Committee may provide a different definition that complies with Code
Section 409A in an applicable Award Agreement or Award Program.


2

--------------------------------------------------------------------------------

(h)
"Code" means the Internal Revenue Code of 1986, as amended.



(i)
"Committee" means, unless another committee is appointed by the Board of
Directors to administer the Plan, the Compensation Committee of the Board of
Directors; provided that, if no such committee is appointed, the Board of
Directors in its entirety shall constitute the Committee.  The Board of
Directors shall consider the advisability of whether the members of the
Committee shall consist solely of two or more members of the Board of Directors
who are both "outside directors" as defined in Treas. Reg. § 1.162-27(e) as
promulgated by the Internal Revenue Service and "non-employee directors" as
defined in Rule 16b-3(b)(3) as promulgated under the Exchange Act, and if
applicable, who satisfy the requirements of the national securities exchange or
nationally recognized quotation or market system on which the Stock is then
traded.  Notwithstanding the foregoing, with respect to Awards granted by an
officer or officers of the Company and/or the Chairperson of the Compensation
Committee pursuant to Section 2.3(b), the "Committee" as used in the Plan shall
mean such officer or officers and/or such Chairperson, unless the context would
clearly indicate otherwise.



(j)
"Company" means Berry Plastics Group, Inc., a Delaware corporation.



(k)
"Disability" unless otherwise defined by the Committee in the applicable Award
Agreement or Award Program, has the same meaning (i) in the case of a
Participant whose service is subject to the terms of an Individual Agreement
that includes a definition of "Disability," the meaning set forth in such
Individual Agreement during the period that such Individual Agreement remains in
effect or (ii) in all other cases, a physical or mental infirmity that impairs
the Participant's ability to perform substantially his or her duties for a
period of ninety (90) days in any 365-day period.  If no long-term disability
plan or policy was ever maintained on behalf of the Participant or, if the
determination of Disability relates to an Incentive Stock Option, Disability
means that condition described in Code Section 22(e)(3), as amended from time to
time; provided, however, that for any Award that is subject to Code Section 409A
and that provides for payment in the event of a disability, "Disability" shall
have the meaning ascribed to it under Code Section 409A.  In the event of a
dispute, the determination of Disability will be made by the Committee and will
be supported by advice of a physician competent in the area to which such
Disability relates.



(l)
"Exchange Act" means the Securities Exchange Act of 1934, as amended from time
to time.



(m)
"Exercise Price" means the exercise price per share of Stock purchasable under
an Option.



(n)
"Fair Market Value" refers to the determination of the value of a share of Stock
as of a date, determined as follows:



3

--------------------------------------------------------------------------------

(1)
if the shares of Stock are listed on any national securities exchange or any
nationally recognized quotation or market system (including, without limitation
Nasdaq), Fair Market Value shall mean the closing price of the Stock on such
date or, if such date is not a trading day, on the trading day immediately
preceding such date, as reported by any such exchange or system selected by the
Committee on which the shares of Stock are then traded; or



(2)
if the shares of Stock are not listed on any exchange or system on such date or
on the business day immediately preceding such date, Fair Market Value shall
mean the fair market value of a share of Stock as determined by the Committee
taking into account such facts and circumstances deemed to be material by the
Committee to the value of the Stock in the hands of the Participant.



Notwithstanding the foregoing, for purposes of Paragraph (1) or (2) above, the
Committee may use the closing price as of the indicated date, the average price
or value as of the indicated date or for a period certain ending on the
indicated date, the price determined at the time the transaction is processed,
the tender offer price for shares of Stock, or any other method which the
Committee determines is reasonably indicative of the fair market value of the
Stock; provided, however, that for purposes of granting Nonqualified Stock
Options or Stock Appreciation Rights, Fair Market Value of Stock shall be
determined in accordance with the requirements of Code Section 409A, and for
purposes of granting Incentive Stock Options, Fair Market Value of Stock shall
be determined in accordance with the requirements of Code Section 422.


(o)
"Incentive Stock Option" means an incentive stock option within the meaning of
Section 422 of the Internal Revenue Code.



(p)
"Individual Agreement" means an employment, consulting, severance or similar
written agreement between a Participant and the Company or one of its
Affiliates.



(q)
"Nonqualified Stock Option" means a stock option that is not an Incentive Stock
Option.



(r)
"Option" means a Nonqualified Stock Option or an Incentive Stock Option.



(s)
"Other Stock-Based Award" means an Award described in Section 3.4 that has a
value that is derivative of the value of, determined by reference to a number of
shares of, or determined by reference to dividends payable on, Stock and may be
settled in cash, in Stock or in a combination thereof.  Other Stock-Based Awards
may include, but not be limited to, grants of Stock, grants of rights to receive
Stock in the future, or dividend equivalent rights.

(t)
"Over 10% Owner" means an individual who at the time an Incentive Stock Option
to such individual is granted owns stock possessing more than 10% of the total
combined voting power of all classes of stock of the Company or its Parent or
Subsidiaries, determined by applying the attribution rules of Code
Section 424(d).



4

--------------------------------------------------------------------------------

(u)
"Parent" means any corporation (other than the Company) in an unbroken chain of
corporations ending with the Company if, with respect to Incentive Stock
Options, at the time of the granting of the Option, each of the corporations
other than the Company owns stock possessing fifty percent (50%) or more of the
total combined voting power of all classes of stock in one of the other
corporations in such chain.  A Parent shall include any entity other than a
corporation to the extent permissible under Section 424(e) or regulations and
rulings thereunder.



(v)
"Participant" means an individual who receives an Award hereunder.



(w)
"Performance Goals" means any one or more of the following performance goals,
intended by the Committee to constitute objective goals for purposes of Code
Section 162(m), either individually, alternatively or in any combination,
applied to either the Company as a whole or to a business unit, division, or
Affiliate (or business unit or division of an Affiliate), either individually,
alternatively or in combination, and measured either monthly, quarterly,
annually, or over another specified period or cumulatively or averaged over a
period of months, quarters, years, or other specified period, on an absolute
basis or relative to a pre-established target, to one or more previous periods'
results or to a designated comparison group, in each case as specified by the
Committee in the Award:

(i)
earnings per share;

(ii)
book value per share;

(iii)
operating cash flow;

(iv)
free cash flow:

(iii)
cash flow return on investments;

(iv)
cash available;

(v)
net income (before or after taxes);

(vi)
revenue or revenue growth;

(vii)
total shareholder return;

(viii)
return on invested capital;

(ix)
return on shareholder equity;

5

--------------------------------------------------------------------------------

(x)
return on assets;

(xi)
return on common book equity;

(xii)
market share;

(xiii)
economic value added;

(xiv)
operating margin;

(xv)
profit margin;

(xvi)
stock price;

(xvii)
enterprise value;

 
(xviii)
operating income;

 
(xix)
EBIT or EBITDA;

(xx)
expenses or operating expenses;

(xxi)
productivity of employees as measured by revenues, costs, or earnings per
employee;

(xxii)
working capital;

(xxiii)
improvements in capital structure;

(xxiv)
client retention and/or satisfaction;

(xxv)
market share;

(xxvi)
employee retention and/or satisfaction;

(xxvii)
completion of operating milestones;

(xxviii)
cost reduction goals; or

(xxix)
any combination of the foregoing.



Any of the foregoing may be determined on a per share basis (basic or diluted)
as appropriate.  The Committee may appropriately adjust any evaluation of
performance under a Performance Goal to remove the effect of any one or more of
the following:  equity compensation expense under ASC 718; amortization of
acquired technology and intangibles; asset write-downs; litigation or claim
judgments or settlements; changes in or provisions under tax law, accounting
principles or other such laws or provisions affecting reported results; accruals
for reorganization and restructuring programs; discontinued operations; and any
items that are extraordinary, unusual in nature, non-recurring or infrequent in
occurrence, except where such action would result in the loss of the otherwise
available exemption of the Award under Section 162(m) of the Code, if
applicable.


6

--------------------------------------------------------------------------------

(x)
"Performance Period" means, with respect to an Award, a period of time within
which the Performance Goals relating to such Award are to be measured. The
Performance Period will be established by the Committee at the time the Award is
granted.



(y)
"Plan" means the Berry Plastics Group, Inc. 2015 Long-Term Incentive Plan.



(z)
"Separation from Service" shall mean a termination of a Participant's employment
or other service relationship with the Company, subject to the following
requirements:



(1) in the case of a Participant who is an employee of the Company, a
termination of the Participant's employment where either (A) the Participant has
ceased to perform any services for the Company and all affiliated companies
that, together with the Company, constitute the "service recipient" within the
meaning of Code Section 409A (collectively, the "Service Recipient") or (B) the
level of bona fide services the Participant performs for the Service Recipient
after a given date (whether as an employee or as an independent contractor)
permanently decreases (excluding a decrease as a result of military leave, sick
leave, or other bona fide leave of absence if the period of such leave does not
exceed six months, or if longer, so long as the Participant retains a right to
reemployment with the Service Recipient under an applicable statute or by
contract) to no more than twenty percent (20%) of the average level of bona fide
services performed for the Service Recipient (whether as an employee or an
independent contractor) over the immediately preceding 36-month period (or the
full period of service if the Participant has been providing services to the
Service Recipient for less than 36 months) that, in either case, constitutes a
"separation from service" within the meaning of Code Section 409A and the
regulations thereunder; or


(2) in the case of a Participant who is an independent contractor engaged by the
Service Recipient, a termination of the Participant's service relationship with
the Service Recipient upon the expiration of the contract (or in the case of
more than one contract, all contracts) under which services are performed for
the Service Recipient if the expiration constitutes a good-faith and complete
termination of the contractual relationship that constitutes a "separation from
service" within the meaning of Code Section 409A and the regulations thereunder;
or


(3) in any case, as may otherwise be permitted under Code Section 409A.


7

--------------------------------------------------------------------------------

(aa)
"Stock" means the Company's common stock.



(bb)
"Stock Appreciation Right" means a stock appreciation right described in Section
3.3.



(cc)
"Subsidiary" means any corporation (other than the Company) in an unbroken chain
of corporations beginning with the Company if, at the relevant time, each of the
corporations other than the last corporation in the unbroken chain owns stock
possessing fifty percent (50%) or more of the total combined voting power of all
classes of stock in one of the other corporations in the chain.  A "Subsidiary"
shall include any entity other than a corporation to the extent permissible
under Section 424(f) or regulations or rulings thereunder.



(dd)
"Termination of Employment" means the termination of the employment relationship
between a Participant and the Company and its Affiliates, regardless of whether
severance or similar payments are made to the Participant for any reason,
including, but not by way of limitation, a termination by resignation,
discharge, death, Disability or retirement.  The Committee will, in its absolute
discretion, determine the effect of all matters and questions relating to a
Termination of Employment as it affects an Award, including, but not by way of
limitation, the question of whether a leave of absence constitutes a Termination
of Employment.





SECTION 2. THE LONG-TERM INCENTIVE PLAN


2.1 Purpose of the Plan.  The Plan is intended to (a) provide incentives to
certain officers, employees, directors, consultants, and other service providers
of the Company and its Affiliates to stimulate their efforts toward the
continued success of the Company and to operate and manage the business in a
manner that will provide for the long-term growth and profitability of the
Company; (b) encourage stock ownership by certain officers, employees,
directors, consultants, and other service providers by providing them with a
means to acquire a proprietary interest in the Company, acquire shares of Stock,
or to receive compensation which is based upon appreciation in the value of
Stock; and (c) provide a means of obtaining, rewarding and retaining officers,
employees, directors, consultants, and other service providers.


2.2 Stock Subject to the Plan.  Subject to adjustment in accordance with
Section 5.2, seven million five hundred thousand (7,500,000) shares of Stock
(the "Maximum Plan Shares") are hereby reserved exclusively for issuance upon
exercise, settlement, or payment pursuant to Awards, all or any of which may be
pursuant to any one or more Award, including without limitation, Incentive Stock
Options. Any shares of Stock made subject to Options or Stock Appreciation
Rights shall be counted against this number as one (1) share of Stock for every
one (1) share of Stock issued.  Any shares of Stock granted pursuant to an Award
other than Options or Stock Appreciation Rights shall be counted against this
number as three (3) shares of Stock for every one (1) share of Stock issued.
Shares of Stock shall not be deemed to have been issued pursuant to the Plan
with respect to any portion of an Award that is settled in cash.  The shares of
Stock attributable to the nonvested, unpaid, unexercised, unconverted or
otherwise unsettled portion of any Award that is forfeited or cancelled or
expires or terminates for any reason without becoming vested, paid, exercised,
converted or otherwise settled in full will again be available for purposes of
the Plan. For purposes of determining the number of shares of Stock issued upon
the exercise, settlement or grant of an Award under this Section, any shares of
Stock withheld to satisfy tax withholding obligations or the Exercise Price
shall be considered issued under the Plan.  Shares of Stock available for Awards
under the Plan may consist, in whole or in part, of authorized and unissued
shares, treasury shares or shares reacquired by the Company in any manner.


8

--------------------------------------------------------------------------------

2.3 Administration of the Plan. 


(a)
The Plan is administered by the Committee.  The Committee has full authority in
its discretion to determine the officers, employees, directors, consultants, and
other service providers of the Company or its Affiliates to whom Awards will be
granted and the terms and provisions of Awards, subject to the Plan.  Subject to
the provisions of the Plan, the Committee has full and conclusive authority to
interpret the Plan; to prescribe, amend and rescind rules and regulations
relating to the Plan; to determine the terms and provisions of the respective
Award Agreements and Award Programs and to make all other determinations
necessary or advisable for the proper administration of the Plan.  The
Committee's determinations under the Plan need not be uniform and may be made by
it selectively among persons who receive, or are eligible to receive, Awards
under the Plan (whether or not such persons are similarly situated).  The
Committee's decisions are final and binding on all Participants.  Each member of
the Committee shall serve at the discretion of the Board of Directors and the
Board of Directors may from time to time remove members from or add members to
the Committee.  Unless otherwise provided by the Company's bylaws, vacancies on
the Committee shall be filled by the Board of Directors.



(b)
Notwithstanding any other provision of this Plan, the Board of Directors may by
resolution authorize one or more officers of the Company and/or the Chairman of
the Compensation Committee of the Board of Directors to do one or both of the
following: (1) designate individuals (other than officers or directors of the
Company or any Affiliate who are subject to Section 16 of the Exchange Act) to
receive Awards under the Plan, and (2) determine the type of Awards and the
terms and conditions and number of shares of Stock or the amount of cash subject
to such Awards; provided however, that such delegation shall be subject to such
parameters and restrictions consistent with the Plan as the Board of Directors
shall specify, including, without limitation the total number of shares of Stock
that may be granted subject to such Awards, if applicable.



(c)
No member of the Board of Directors or Committee, nor any person to whom
authority is delegated under subsection (b), shall be liable for any action
taken or determination made in good faith with respect to the Plan or any Award
granted hereunder.



2.4 Eligibility and Limits. 


(a) Awards may be granted only to officers, employees, directors, consultants,
and other service providers of the Company or any Affiliate of the Company;
provided, however, that an Incentive Stock Option may only be granted to an
employee of the Company or any Parent or Subsidiary.


9

--------------------------------------------------------------------------------

(b) In the case of Incentive Stock Options, the aggregate Fair Market Value
(determined as of the date an Incentive Stock Option is granted) of Stock with
respect to which stock options intended to meet the requirements of Code Section
422 become exercisable for the first time by an individual during any calendar
year under all plans of the Company and its Parents and Subsidiaries may not
exceed $100,000; provided further, that if the limitation is exceeded, the
Incentive Stock Option(s) which cause the limitation to be exceeded will be
treated as Nonqualified Stock Option(s).


(c) To the extent required under Section 162(m) of the Code and the regulations
thereunder, as applicable, for compensation to be treated as qualified
performance-based compensation, subject to adjustment in accordance with Section
5.2, the maximum number of shares of Stock with respect to which (1) Options,
(2) Stock Appreciation Rights, or (3) other Awards (other than Other Stock-Based
Awards that are payable in cash or Cash Performance Awards), to the extent they
are granted with the intent that they qualify as qualified performance-based
compensation under Section 162(m) of the Code, may be granted during any
calendar year to any employee may not exceed two million (2,000,000), and the
maximum aggregate dollar amount that may be paid in any calendar year to any
employee with respect to Other Stock-Based Awards that are payable in cash and
Cash Performance Awards may not exceed five million Dollars ($5,000,000).  If,
after grant, an Option is cancelled, the cancelled Option shall continue to be
counted against the maximum number of shares for which options may be granted to
an employee as described in this Section 2.4.  If, after grant, the exercise
price of an Option is reduced or the base amount on which a Stock Appreciation
Right is calculated is reduced, the transaction shall be treated as the
cancellation of the Option or the Stock Appreciation Right, as applicable, and
the grant of a new Option or Stock Appreciation Right, as applicable.  If an
Option or Stock Appreciation Right is deemed to be cancelled as described in the
preceding sentence, the Option or Stock Appreciation Right that is deemed to be
cancelled and the Option or Stock Appreciation Right that is deemed to be
granted shall both be counted against the maximum number of shares for which
Options or Stock Appreciation Rights may be granted to an employee as described
in this Section 2.4.




SECTION 3. TERMS OF AWARDS


3.1 Terms and Conditions of All Awards.


(a) The number of shares of Stock as to which an Award may be granted or the
amount of an Award will be determined by the Committee in its sole discretion,
subject to the provisions of Section 2.2 as to the total number of shares
available for grants under the Plan and subject to the limits in Section 2.4.


(b) Each Award will either be evidenced by an Award Agreement in such form and
containing such terms, conditions and restrictions as the Committee may
determine to be appropriate, including without limitation, Performance Goals or
other performance criteria, if any, that must be achieved as a condition to
vesting or settlement of the Award, or be made subject to the terms of an Award
Program, containing such terms, conditions and restrictions as the Committee may
determine to be appropriate, including without limitation, Performance Goals or
other performance criteria, if any, that must be achieved as a condition to
vesting or settlement of the Award. Performance Goals, if any, shall be
established before twenty-five percent (25%) of the Performance Period has
elapsed, but in no event later than within ninety (90) days after the first day
of a Performance Period. At the time any Performance Goals are established, the
outcome as to whether the Performance Goals will be met must be substantially
uncertain. If any Performance Goals are established as a condition to vesting or
settlement of an Award and such Performance Goal is not based solely on the
increase in the Fair Market Value of the Stock, the Committee shall certify in
writing that the applicable Performance Goals were in fact satisfied before such
Award is vested or settled, as applicable. Each Award Agreement or Award Program
is subject to the terms of the Plan and any provisions contained in the Award
Agreement or Award Program that are inconsistent with the Plan are null and
void. To the extent an Award is subject to Performance Goals and the Committee
desires that the Award constitute performance-based compensation under Code
Section 162(m), the Committee will comply with all applicable requirements under
Code Section 162(m) and the rules and regulations promulgated thereunder in
granting, modifying, and settling such Award.  The Committee may, but is not
required to, structure any Award so as to qualify as performance-based
compensation under Code Section 162(m).


(c) The date as of which an Award is granted will be the date on which the
Committee has approved the terms and conditions of the Award and has determined
the recipient of the Award and the number of shares, if any, covered by the
Award, and has taken all such other actions necessary to complete the grant of
the Award or such later date as may be specified in the approval of such Award.


(d) Any Award may be granted in connection with all or any portion of a
previously or contemporaneously granted Award.  Exercise or vesting of an Award
granted in connection with another Award may result in a pro rata surrender or
cancellation of any related Award, as specified in the applicable Award
Agreement or Award Program.


(e) Awards are not transferable or assignable except by will or by the laws of
descent and distribution governing the State in which the Participant was
domiciled at the time of the Participant's death, and are exercisable, during
the Participant's lifetime, only by the Participant; or in the event of the
Disability of the Participant, by the legal representative of the Participant;
or in the event of death of the Participant, by the legal representative of the
Participant's estate or if no legal representative has been appointed within
ninety (90) days of the Participant's death, by the person(s) taking under the
laws of descent and distribution governing the State in which the Participant
was domiciled at the time of the Participant's death; except to the extent that
the Committee may provide otherwise as to any Awards other than Incentive Stock
Options (provided that such transfers shall only be permitted for no
consideration to the Participant).


10

--------------------------------------------------------------------------------

(f) After the date of grant of an Award, the Committee may, in its sole
discretion, modify the terms and conditions of an Award, except to the extent
that such modification would materially and adversely affect the rights of a
Participant under the Award (except as otherwise permitted under the Plan or
Award) or would be inconsistent with other provisions of the Plan.


(g) Any Award granted under the Plan shall be subject to any clawback or
recoupment policy adopted by the Board of Directors or any committee thereof.


(h) Unless otherwise provided in an Award Agreement or Award Program, no Award
will vest in whole or in part solely upon the occurrence of a Change in Control.


3.2 Terms and Conditions of Options.  Each Option granted under the Plan must be
evidenced by an Award Agreement.  At the time any Option is granted, the
Committee will determine whether the Option is to be an Incentive Stock Option
described in Code Section 422 or a Nonqualified Stock Option, and the Option
must be clearly identified as to its status as an Incentive Stock Option or a
Nonqualified Stock Option.  Incentive Stock Options may only be granted to
employees of the Company or any Subsidiary or Parent.  At the time any Incentive
Stock Option granted under the Plan is exercised, the Company will be entitled
to legend the certificates representing the shares of Stock purchased pursuant
to the Option to clearly identify them as representing the shares purchased upon
the exercise of an Incentive Stock Option.  An Incentive Stock Option may only
be granted within ten (10) years from the earlier of the date the Plan is
adopted or approved by the Company's stockholders.  Neither an Option nor shares
of Stock underlying an Option shall be eligible for dividends or dividend
equivalents.


(a) Option Price.  Subject to adjustment in accordance with Section 5.2 and the
other provisions of this Section 3.2, the Exercise Price must be as set forth in
the applicable Award Agreement, but in no event may it be less than the Fair
Market Value on the date the Option is granted.  With respect to each grant of
an Incentive Stock Option to a Participant who is an Over 10% Owner, the
Exercise Price may not be less than one hundred and ten percent (110%) of the
Fair Market Value on the date the Option is granted.


(b) Option Term.  Any Incentive Stock Option granted to a Participant who is not
an Over 10% Owner is not exercisable after the expiration of ten (10) years
after the date the Option is granted.  Any Incentive Stock Option granted to an
Over 10% Owner is not exercisable after the expiration of five (5) years after
the date the Option is granted.  The term of any Nonqualified Stock Option shall
be as specified in the applicable Award Agreement but shall not exceed ten (10)
years after the date the Option is granted; provided, however, that if the term
specified in an Award Agreement for a Nonqualified Stock Option would otherwise
expire during a period when trading in Stock is prohibited by law or the
Company's insider trading policy, then the term of the Nonqualified Stock Option
will be deemed to expire on the thirtieth (30th) day after expiration of the
applicable prohibition, notwithstanding any contrary term in the Award
Agreement.


11

--------------------------------------------------------------------------------

(c) Payment.  Payment for all shares of Stock purchased pursuant to exercise of
an Option will be made in any form or manner authorized by the Committee in the
Award Agreement or by amendment thereto, including, but not limited to, cash,
cash equivalents, or, if the Award Agreement provides, but in any case subject
to such procedures or restrictions as the Committee may impose:


(i) by delivery to the Company of a number of shares of Stock owned by the
holder having an aggregate Fair Market Value of not less than the product of the
Exercise Price multiplied by the number of shares the Participant intends to
purchase upon exercise of the Option on the date of delivery;



(ii)
in a cashless exercise through a broker, except if and to the extent prohibited
by law as to officers and directors, including without limitation, the
Sarbanes-Oxley Act of 2002, as amended; or



(iii) by having a number of shares of Stock withheld, the Fair Market Value of
which as of the date of exercise is sufficient to satisfy the Exercise Price.


Payment must be made at the time that the Option or any part thereof is
exercised, and no shares may be issued or delivered upon exercise of an Option
until full payment has been made by the Participant.  The holder of an Option,
as such, has none of the rights of a stockholder.


(d) Conditions to the Exercise of an Option.  Each Option granted under the Plan
is exercisable by whom, at such time or times, or upon the occurrence of such
event or events, and in such amounts, as specified in the Award Agreement;
provided, however, that subsequent to the grant of an Option, the Committee, at
any time before complete termination of such Option, may modify the terms of an
Option to the extent not prohibited by the terms of the Plan, including, without
limitation, accelerating the time or times at which such Option may be exercised
in whole or in part, including, without limitation, upon a Change in Control and
may permit the Participant or any other designated person to exercise the
Option, or any portion thereof, for all or part of the remaining Option term,
notwithstanding any provision of the Award Agreement to the contrary.


(e) Termination of Incentive Stock Option.  With respect to an Incentive Stock
Option, in the event of Termination of Employment of a Participant, the Option
or portion thereof held by the Participant which is unexercised will expire,
terminate, and become unexercisable no later than the expiration of three (3)
months after the date of Termination of Employment; provided, however, that in
the case of a holder whose Termination of Employment is due to death or
Disability, one (1) year will be substituted for such three (3) month period;
provided, further that such time limits may be exceeded by the Committee under
the terms of the grant, in which case, the Incentive Stock Option will be a
Nonqualified Option if it is exercised after the time limits that would
otherwise apply. For purposes of this Subsection (e), a Termination of
Employment of the Participant will not be deemed to have occurred if the
Participant is employed by another corporation (or a parent or subsidiary
corporation of such other corporation) which has assumed the Incentive Stock
Option of the Participant in a transaction to which Code Section 424(a) is
applicable.


12

--------------------------------------------------------------------------------

(f) Special Provisions for Certain Substitute Options.  Notwithstanding anything
to the contrary in this Section 3.2, any Option issued in substitution for an
option previously issued by another entity, which substitution occurs in
connection with a transaction to which Code Section 424(a) or 409A is
applicable, may provide for an Exercise Price computed in accordance with such
Code Section and the regulations thereunder and may contain such other terms and
conditions as the Committee may prescribe to cause such substitute Option to
contain as nearly as possible the same terms and conditions (including the
applicable vesting and termination provisions) as those contained in the
previously issued option being replaced thereby.
(g) No Reload Grants.   Options shall not be granted under the Plan in
consideration for and shall not be conditioned upon the delivery of shares of
Stock to the Company in payment of the Exercise Price and/or tax withholding
obligation under any other option held by a Participant.
(h) No Repricing.  Except as provided in Section 5.2, without the approval of
the Company's stockholders the exercise price of an Option may not be reduced
after the grant of the Option and an Option may not be cancelled or surrendered
in consideration of, or in exchange for, the grant of a new Option having an
Exercise Price below that of the Option that was surrendered, Stock, cash, or
any other Award.


3.3 Terms and Conditions of Stock Appreciation Rights.  Each Stock Appreciation
Right granted under the Plan must be evidenced by an Award Agreement.  A Stock
Appreciation Right entitles the Participant to receive the excess of (1) the
Fair Market Value of a specified or determinable number of shares of the Stock
at the time of payment or exercise over (2) a specified or determinable price,
which may not be less than the Fair Market Value on the date of grant. A Stock
Appreciation Right granted in connection with an Award may only be exercised to
the extent that the related Award has not been exercised, paid or otherwise
settled.  Neither a Stock Appreciation Right nor the shares of Stock underlying
a Stock Appreciation Right shall be eligible for dividends or dividend
equivalents.


(a) Settlement.  Upon settlement of a Stock Appreciation Right, the Company must
pay to the Participant, at the discretion of the Committee, the appreciation in
cash or shares of Stock (valued at the aggregate Fair Market Value on the date
of payment or exercise) as provided in the Award Agreement or, in the absence of
such provision, as the Committee may determine.


(b) Term. The term of any Stock Appreciation Right shall be as specified in the
applicable Award Agreement, but shall not exceed ten (10) years after the date
the Stock Appreciation Right is granted; provided, however, that if the term
specified in an Award Agreement for a Stock Appreciation Right would otherwise
expire during a period when trading in Stock is prohibited by law or the
Company's insider trading policy, then the term of the Stock Appreciation Right
will be deemed to expire on the thirtieth (30th) day after expiration of the
applicable prohibition, notwithstanding any contrary term in the Award
Agreement.


13

--------------------------------------------------------------------------------

(c) Conditions to Exercise.  Each Stock Appreciation Right granted under the
Plan is exercisable or payable at such time or times, or upon the occurrence of
such event or events, and in such amounts, as specified in the Award Agreement;
provided, however, that subsequent to the grant of a Stock Appreciation Right,
the Committee, at any time before complete termination of such Stock
Appreciation Right, may accelerate the time or times at which such Stock
Appreciation Right may be exercised or paid in whole or in part.


(d) No Repricing.  Except as provided in Section 5.2, without the approval of
the Company's stockholders, the price of a Stock Appreciation Right may not be
reduced after the grant of the Stock Appreciation Right, and a Stock
Appreciation Right may not be cancelled or surrendered in consideration of, or
in exchange for, the grant of a new Stock Appreciation Right having a price
below that of the Stock Appreciation Right that was surrendered, Stock, cash, or
any other Award.


3.4 Terms and Conditions of Other Stock-Based Awards.  An Other Stock-Based
Award shall entitle the Participant to receive one or more of (i) a specified or
determinable number of shares of Stock, (ii) the value of a specified or
determinable number of shares of Stock, (iii) a percentage or multiple of the
value of a specified number of shares of Stock or (iv) dividend equivalents on a
specified, or a determinable number, or a percentage or multiple of specified
number, of shares of Stock.  At the time of the grant, the Committee must
determine the specified number of shares of Stock or the percentage or multiple
of the specified number of shares of Stock, as may be applicable; and the
Performance Goals or other performance criteria, if any, applicable to the Other
Stock-Based Award. The Committee may provide for an alternate percentage or
multiple under certain specified conditions.


(a) Payment.  Payment in respect of Other Stock-Based Awards may be made by the
Company in cash or shares of Stock as provided in the applicable Award Agreement
or Award Program or, in the absence of such provision, as the Committee may
determine.


(b) Conditions to Payment or Lapse of Restrictions.  Each Other Stock-Based
Award granted under the Plan shall be payable, restrictions on such Other
Stock-Based Award shall lapse, at such time or times, or upon the occurrence of
such event or events, and in such amounts, as specified in the applicable Award
Agreement or Award Program; provided, however, that subsequent to the grant of a
Other Stock-Based Award, the Committee, at any time before complete termination
of such Other Stock-Based Award, may accelerate the time or times at which such
Other Stock-Based Award may be paid, or such restrictions shall lapse, in whole
or in part.  In the case of dividends or dividend equivalents granted with
respect to shares of Stock subject to an Other Stock-Based Award that vests
based on the achievement of Performance Goals or other performance criteria,
such dividends or dividend equivalents, as applicable, will not be paid until,
and will be paid only to the extent, the Award is earned.


14

--------------------------------------------------------------------------------

3.5 Terms and Conditions of Cash Performance Awards.  A Cash Performance Award
shall entitle the Participant to receive, at a specified future date, payment of
an amount equal to all or a portion of either (i) the value of a specified or
determinable number of units (stated in terms of a designated or determinable
dollar amount per unit), or (ii) a percentage or multiple of a specified
amount.  At the time of the grant, the Committee must determine the base value
of each unit; the number of units subject to a Cash Performance Award, the
specified amount and the percentage or multiple of the specified amount, as may
be applicable; and the Performance Goals or other performance criteria, if any,
applicable to the determination of the ultimate payment value of the Cash
Performance Award. The Committee may provide for an alternate base value for
each unit or an alternate percentage or multiple under certain specified
conditions.


(a) Payment.  Payment in respect of Cash Performance Awards shall be made by the
Company in cash.


(b) Conditions to Payment.  Each Cash Performance Award granted under the Plan
shall be payable at such time or times, or upon the occurrence of such event or
events, and in such amounts, as specified in the applicable Award Agreement or
Award Program; provided, however, that subsequent to the grant of a Cash
Performance Award, the Committee, at any time before complete termination of
such Cash Performance Award, may accelerate the time or times at which such Cash
Performance Award may be paid in whole or in part.


3.6 Treatment of Awards on Termination of Service.  Except as otherwise provided
by Plan Section 3.2(e), any Award under this Plan to a Participant who has
experienced a Termination of Employment, Separation from Service, or termination
of some other service relationship with the Company and its Affiliates may be
cancelled, accelerated, paid or continued, as provided in the applicable Award
Agreement or Award Program, or, as the Committee may otherwise determine to the
extent not prohibited by the Plan.  The portion of any Award exercisable in the
event of continuation or the amount of any payment due under a continued Award
may be adjusted by the Committee to reflect the Participant's period of service
from the date of grant through the date of the Participant's Termination of
Employment, Separation from Service or termination of some other service
relationship or such other factors as the Committee determines are relevant to
its decision to continue the Award.

 
15

--------------------------------------------------------------------------------

SECTION 4. RESTRICTIONS ON STOCK


4.1 Escrow of Shares.  Any certificates representing the shares of Stock issued
under the Plan will be issued in the Participant's name, but, if the applicable
Award Agreement or Award Program so provides, the shares of Stock will be held
by a custodian designated by the Committee (the "Custodian").  Each applicable
Award Agreement or Award Program providing for transfer of shares of Stock to
the Custodian may require a Participant to complete an irrevocable stock power
appointing the Custodian or the Custodian's designee as the attorney-in-fact for
the Participant for the term specified in the applicable Award Agreement or
Award Program, with full power and authority in the Participant's name, place
and stead to transfer, assign and convey to the Company any shares of Stock held
by the Custodian for such Participant, if the Participant forfeits the shares
under the terms of the applicable Award Agreement or Award Program.  During the
period that the Custodian holds the shares subject to this Section, the
Participant is entitled to all rights, except as provided in the applicable
Award Agreement or Award Program, applicable to shares of Stock not so held. 
Any dividends declared on shares of Stock held by the Custodian must, as
provided in the applicable Award Agreement or Award Program, be paid directly to
the Participant or, in the alternative, be retained by the Custodian or by the
Company until the expiration of the term specified in the applicable Award
Agreement or Award Program and shall then be delivered, together with any
proceeds, with the shares of Stock to the Participant or to the Company, as
applicable.




16

--------------------------------------------------------------------------------

4.2 Restrictions on Transfer.  The Participant does not have the right to make
or permit to exist any disposition of the shares of Stock issued pursuant to the
Plan except as provided in the Plan or the applicable Award Agreement or Award
Program.  Any disposition of the shares of Stock issued under the Plan by the
Participant not made in accordance with the Plan or the applicable Award
Agreement or Award Program will be void.  The Company will not recognize, or
have the duty to recognize, any disposition not made in accordance with the Plan
and the applicable Award Agreement or Award Program, and the shares so
transferred will continue to be bound by the Plan and the applicable Award
Agreement or Award Program.
 
SECTION 5. GENERAL PROVISIONS


5.1 Withholding.  The Company shall deduct from all cash distributions under the
Plan any taxes required to be withheld by federal, state or local government. 
Whenever the Company proposes or is required to issue or transfer shares of
Stock under the Plan or upon the vesting of any Award, the Company has the right
to require the recipient to remit to the Company an amount sufficient to satisfy
any federal, state and local tax withholding requirements prior to the issuance
or transfer of any shares or the vesting of such Award.  A Participant may
satisfy the withholding obligation in cash, cash equivalents, or if and to the
extent the applicable Award Agreement, Award Program, or Committee procedure so
provides, a Participant may elect to have the number of shares of Stock he is to
receive reduced by, or tender back to the Company, the smallest number of whole
shares of Stock which, when multiplied by the Fair Market Value of the shares of
Stock, is sufficient to satisfy federal, state and local, if any, withholding
obligation arising from exercise or payment of an Award.


5.2 Changes in Capitalization; Merger; Liquidation.


(a) The number of shares of Stock reserved for the grant of Options, Stock
Appreciation Rights and Other Stock-Based Awards; the number of shares of Stock
reserved for issuance upon the exercise, settlement, vesting, grant or payment,
as applicable, of each outstanding Option, Stock Appreciation Right, and Other
Stock-Based Award (if any); the Exercise Price of each outstanding Option, the
threshold price of each outstanding Stock Appreciation Right, the specified
number of shares of Stock to which each outstanding Option, Stock Appreciation
Right, and Other Stock-Based Award pertains, the total number of shares of Stock
that may be subject to Awards granted by one or more officers of the Company
and/or the Chairperson of the Compensation Committee of the Board of Directors,
and the maximum number of shares as to which Options, Stock Appreciation Rights,
and other Awards may be granted to an employee during any calendar year or other
period, shall be proportionately adjusted for any nonreciprocal transaction
between the Company and the holders of capital stock of the Company that causes
the per share value of the shares of Stock underlying an Award to change, such
as a stock dividend, stock split, spinoff, rights offering, or recapitalization
through a large, nonrecurring cash dividend (each, an "Equity Restructuring").
 
17

--------------------------------------------------------------------------------

(b) In the event of a merger, consolidation, reorganization, extraordinary
dividend, sale of substantially all of the Company's assets, other change in
capital structure of the Company, tender offer for shares of Stock, or a Change
in Control of the Company (as defined by the Committee in the applicable Award
Agreement or Award Program), that in each case does not constitute an Equity
Restructuring, the Committee may make such adjustments with respect to Awards
and take such other action as it deems necessary or appropriate, including,
without limitation, the substitution of new Awards, the assumption of awards not
originally granted under the Plan, or the adjustment of outstanding Awards, the
acceleration of Awards, the removal of restrictions on outstanding Awards, or
the termination of outstanding Awards in exchange for the cash value determined
in good faith by the Committee of the vested and/or unvested portion of the
Award, all as may be provided in the applicable Award Agreement or Award Program
or, if not expressly addressed therein, as the Committee subsequently may
determine in its sole discretion. Any adjustment pursuant to this Section 5.2
may provide, in the Committee's discretion, for the elimination without payment
therefor of any fractional shares that might otherwise become subject to any
Award, but except as set forth in this Section may not otherwise diminish the
then value of the Award.


(c) Notwithstanding any other provision of this Plan to the contrary, in taking
any action pursuant to Subsection (a) or (b) with respect to a Nonqualified
Stock Option or a Stock Appreciation Right, the Committee shall consider any
provisions of Code Section 409A and the regulations thereunder that are required
to be followed as a condition of the Nonqualified Stock Option and the Stock
Appreciation Right not being treated as the grant of a new Option or Stock
Appreciation Right or a change in the form of payment.  Any adjustment described
in the preceding sentence may include a substitution in whole or in part of
other equity securities of the issuer and the class involved in such Equity
Restructuring in lieu of the shares of Stock that are subject to the Award.


(d) The existence of the Plan and the Awards granted pursuant to the Plan shall
not affect in any way the right or power of the Company to make or authorize any
adjustment, reclassification, reorganization or other change in its capital or
business structure, any merger or consolidation of the Company, any issue of
debt or equity securities having preferences or priorities as to the Stock or
the rights thereof, the dissolution or liquidation of the Company, any sale or
transfer of all or any part of its business or assets, or any other corporate
act or proceeding.


18

--------------------------------------------------------------------------------

5.3 Awards to Non-U.S. Employees.  The Committee shall have the power and
authority to determine which Affiliates shall be covered by this Plan and which
employees outside the United States of America shall be eligible to participate
in the Plan.  The Committee may adopt, amend or rescind rules, procedures or
sub-plans relating to the operation and administration of the Plan to
accommodate the specific requirements of local laws, procedures, and practices. 
Without limiting the generality of the foregoing, the Committee is specifically
authorized to adopt rules, procedures and sub-plans with provisions that limit
or modify rights on death, disability or retirement or on Separation from
Service or Termination of Employment; available methods of exercise or
settlement of an Award; payment of income, social insurance contributions and
payroll taxes; the withholding procedures and handling of any stock certificates
or other indicia of ownership which vary with local requirements.  The Committee
may also adopt rules, procedures or sub-plans applicable to particular
Affiliates or locations.


5.4 Compliance with Code. 


(a) Code Section 422. All Incentive Stock Options to be granted hereunder are
intended to comply with Code Section 422, and all provisions of the Plan and all
Incentive Stock Options granted hereunder must be construed in such manner as to
effectuate that intent.


(b) Code Section 409A. Except to the extent provided otherwise by the Committee,
Awards under the Plan are intended to satisfy the requirements of Section 409A
of the Code (and the Treasury Department guidance and regulations issued
thereunder) so as to avoid the imposition of any additional taxes or penalties
under Code Section 409A.  If the Committee determines that an Award, Award
Agreement, Award Program, payment, distribution, deferral election, transaction
or any other action or arrangement contemplated by the provisions of the Plan
would, if undertaken, cause a Participant to become subject to any additional
taxes or other penalties under Code Section 409A, then unless the Committee
provides otherwise, such Award, Award Agreement, Award Program, payment,
distribution, deferral election, transaction or other action or arrangement
shall not be given effect to the extent it causes such result and the related
provisions of the Plan, Award Agreement, and / or Award Program will be deemed
modified, or, if necessary, suspended in order to comply with the requirements
of Code Section 409A to the extent determined appropriate by the Committee, in
each case without the consent of or notice to the Participant.  Notwithstanding
anything in the Plan, an Award Agreement, an Award Program, or any other
agreement (written or oral) to the contrary, if Participant is a "specified
employee" (within the meaning of Code Section 409A) on the date of Separation
from Service, any payments made with respect to such Separation from Service
under any Award will be delayed to the extent necessary to comply with Section
409A(a)(2)(B)(i) of the Code, and such payments or benefits will be paid or
distributed to the Participant during the five-day period commencing on the
earlier of: (i) the expiration of the six-month period measured from the date of
the Participant's Separation from Service, or (ii) the date of the Participant's
death.  Upon the expiration of the applicable six-month period under Section
409A(a)(2)(B)(i) of the Code, all payments so deferred will be paid to the
Participant (or the Participant's estate, in the event of the Participant's
death) in a lump sum payment.  Any remaining payments and benefits due under an
Award will be paid as otherwise provided in an Award.


19

--------------------------------------------------------------------------------

5.5 Right to Terminate Employment or Service.  Nothing in the Plan or in any
Award Agreement confers upon any Participant the right to continue as an
officer, employee, director, consultant, or other service provider of the
Company or any of its Affiliates or affect the right of the Company or any of
its Affiliates to terminate the Participant's employment or services at any
time.


5.6 Non-Alienation of Benefits.  Other than as provided herein, no benefit under
the Plan may be subject in any manner to anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance or charge; and any attempt to do so
shall be void.  No such benefit may, prior to receipt by the Participant, be in
any manner liable for or subject to the debts, contracts, liabilities,
engagements or torts of the Participant.


5.7 Restrictions on Delivery and Sale of Shares; Legends.  Each Award is subject
to the condition that if at any time the Committee, in its discretion, shall
determine that the listing, registration or qualification of the shares covered
by such Award upon any securities exchange or under any state or federal law is
necessary or desirable as a condition of or in connection with the granting of
such Award or the purchase or delivery of shares thereunder, the delivery of any
or all shares pursuant to such Award may be withheld unless and until such
listing, registration or qualification shall have been effected.  If a
registration statement is not in effect under the Securities Act of 1933 or any
applicable state securities laws with respect to the shares of Stock purchasable
or otherwise deliverable under Awards then outstanding, the Committee may
require, as a condition of exercise of any Option or as a condition to any other
delivery of Stock pursuant to an Award, that the Participant or other recipient
of an Award represent, in writing, that the shares received pursuant to the
Award are being acquired for investment and not with a view to distribution and
agree that the shares will not be disposed of except pursuant to an effective
registration statement, unless the Company shall have received an opinion of
counsel that such disposition is exempt from such requirement under the
Securities Act of 1933 and any applicable state securities laws.  The Company
may include on certificates representing shares delivered pursuant to an Award
such legends referring to the foregoing representations or restrictions or any
other applicable restrictions on resale as the Company, in its discretion, shall
deem appropriate.


5.8 Listing and Legal Compliance.  The Committee may suspend the exercise or
payment of any Award so long as it determines that securities exchange listing
or registration or qualification under any securities laws or compliance with
any other law is required in connection therewith and has not been completed on
terms acceptable to the Committee.


5.9 Termination and Amendment of the Plan.  The Board of Directors at any time
may amend or terminate the Plan without stockholder approval; provided, however,
that the Board of Directors shall obtain stockholder approval for any amendment
to the Plan that, except as provided under Section 5.2 of the Plan, increases
the number of shares of Stock available under the Plan, materially expands the
classes of individuals eligible to receive Awards, materially expands the type
of awards available for issuance under the Plan, or would otherwise require
stockholder approval under the rules of the applicable exchange. Unless the
Award Agreement or Award Program explicitly provides otherwise, no such
termination or amendment may materially and adversely affect the rights of the
Participant under such Award without the consent of the holder of an Award.


20

--------------------------------------------------------------------------------

5.10 Stockholder Approval.  The Plan shall be submitted to the stockholders of
the Company for their approval within twelve (12) months before or after the
adoption of the Plan by the Board of Directors of the Company.  If such approval
is not obtained, any Award granted hereunder will be void.


5.11 Choice of Law.  The laws of the State of Delaware shall govern the Plan, to
the extent not preempted by federal law, without reference to the principles of
conflict of laws.


5.12 Effective Date of Plan; Term of Plan .  The Plan shall become effective as
of the date the Plan is approved by the stockholders pursuant to Section 5.11,
regardless of the date the Plan is signed.  No Award may be granted more than 10
years after the date the Plan was approved by the Company's stockholders.




21

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has executed this Plan, and the Plan has become
effective as of March 4, 2015.
 

  BERRY PLASTICS GROUP, INC.          
 
By:
/s/ Mark W. Miles       Mark W. Miles     Title: Chief Financial Officer        
 





 





 


22


--------------------------------------------------------------------------------

 